Detailed Action
1. 	This office action is in response to communicated dated 03 May 2021 concerning application number 15/985,884 effectively filed on 22 May 2018.  

Notice of Pre-AIA  or AIA  Status
2. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
3. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR. 1.114. Applicant’s submission filed on 03 May 2021 has been entered. 



Status of Claims 
4.	Claims 1-14, 16, and 19-23 are pending, of which claims 1, 12, 16, 19, and 20 have been amended; claims 15, 17, and 18 have been canceled; claim 23 has been added; and claims 1-14, 16, and 19-23 are under consideration for patentability. 

Response to Arguments
5. 	Applicant’s arguments, see pages 7-13, filed 05 March 2021 with respect to the rejection of claims 1-14, 16, and 19-22 have been fully considered and are persuasive. The respective rejections have been withdrawn. 

Allowable Subject Matter
6. 	Claims 1-14, 16, and 19-23 are allowed. 
7. 	The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach the recited limitation in claim 1, “wherein the main body has a planar backbone disposed between the first side and the second side of the main body.” The prior art of record from the previous rejection suggests similar elements to those recited in claim 1, however the prior art of record is not directed to achieving the same purpose as Applicant. For instance, Porat (US 2013/0060259 A1) is focused on extraction of the fetus through the birth canal (vacuum assisted delivery extractor [0030, 0091]), whereas Applicant is focused strictly on monitoring the fetus at any point of time. Although Porat also teaches the delivery extractor having an electrical sensor for monitoring the fetus ([0019, 0030, 0091]), this monitoring is only done during the phases of delivering the fetus. The Examiner has provided a brief description of the recited elements described by the prior art of record below. 
	Porat (US 2013/0060259 A1) teaches a fetal scalp monitor (vacuum assisted delivery extractor with a monitor [0091]) comprising a main body (cup 12 [FIG. 1A, 0100]), an electrical ground (electrical ground for wires at the bottom of cup 12 [0100]), a conductive dome (support or dome 16 [0100, 0110, FIG. 2B]), a sensor (sensor 18 / 32 [0120, FIG. 1B, FIG. 2B]), and an adhesive (adhesive 218 [0237]). Porat also teaches an inner and outer ring (head support 117 forms the inner ring, meanwhile element 112 of the cup forms the outer ring [FIG. 4D, 0097, 0132]). 
	Morch (US 2007/0198027 A1) teaches an inner ring (projection 9 which can be in the alternate form of a concentric ring [0029, 0043, FIG. 1]), an intermediate ring (projection 8 [0028-0029, 0044, FIG. 1]), and an outer ring (element 7 [FIG. 1]). 
	Peters (US 2010/0256482 A1) teaches adhesive portions which can be aligned between the inner ring, the intermediate ring, and the outer ring (adhesive portions 38 and 40 disposed within the rings of the medical electrode 82 [0044, FIG. 7]). 
	Beaven (US 2018/0206886 A1) teaches a backbone disposed between the first side and the second side of the main body (rubber base 25 located between the inner cup 32 and the outer cup 20 [FIG. 2, FIG. 3A-3B, 0023, 0028, 0030]). However, Beaven’s backbone is structurally different from Applicant, as the backbone is not planar. The Examiner also respectfully submits that modifying the shape of the backbone to be planar would not have been obvious, as doing so would cause an 
The Examiner could not find any other prior art combinations that suggest the recited elements while maintaining the same objective purpose of the fetal scalp monitor disclosed by Applicant. Therefore, the inventive features recited in the pending claims are not disclosed by the prior art and are not suggested by an obvious combination of the most analogous prior art elements. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Statement on Communication via Internet
8. 	Communications via Internet email are at the discretion of the applicant. All Internet communications between USPTO employees and applicants must be made using USPTO tools. Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence and response will be placed in the appropriate patent application. Except for correspondence that only sets up an interview time, all correspondence between the Office and the applicant including applicant's representative must be placed in the appropriate patent application. If an email contains any information beyond scheduling an interview such as an interview agenda or 
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."
Please refer to MPEP 502.03 for guidance on Communications via Internet.

Conclusion
9. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BRENDON SOLOMON whose telephone number is (571)270-7208.  The examiner can normally be reached on 7:30am -4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571)272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/J.B.S./Examiner, Art Unit 3792                                                                                                                                                                                                        
/ANKIT D TEJANI/Primary Examiner, Art Unit 3792